FILED
                               UNITED STATES DISTRICT COURT                                       MAR- 2 iOl0
                               FOR THE DISTRICT OF COLUMBIA                              Clerk, U.S. District and
                                                                                           Bankruptcy Courts

Derian Douglas Hickman,                         )
                                                )
        Plaintiff,                              )
                                                )
        v.                                      )        Civil Action No.
                                                )                                     10 0331
Federal Bureau oflnvestigation et ai.,          )
                                                )
        Defendants.                             )




                                    MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiffs pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.c. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, fails to state a

claim upon which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

        Plaintiff, a resident of Washington, D.C., has submitted a one-page complaint that is

mostly incomprehensible, along with a hodgepodge of attachments that include orders dismissing

plaintiffs previous actions. Plaintiff names as defendants the FBI, Princeton University, Harvard

University and Georgetown University, but he has not accused them of any wrongdoing. Rather,

he states that he is "requesting previous civil filing and award amounts." To the extent that

plaintiff is seeking reconsideration of a dismissal order, his recourse lies, if at all, in the

dismissed action. A separate Order of dismissal accompanies this Memorandum Opinion.




Date: February If     , 20_